In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-12-00419-CR


                           ROLANDO REYES, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 242nd District Court
                                   Hale County, Texas
            Trial Court No. B19080-1203, Honorable Edward Lee Self, Presiding

                                     May 23, 2013

                           MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Pending before this Court is a Motion to Dismiss Appeal filed by Appellant,

Rolando Reyes, in which he represents he wishes to withdraw his notice of appeal. As

required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is

signed by Appellant and his attorney. No decision of this Court having been delivered,

the motion is granted and the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                Patrick A. Pirtle
                                                     Justice

      Do not publish.